UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7415



JOHN WAYNE MCLAUGHLIN-COX,

                                                Plaintiff - Appellant,



          versus



MARYLAND PAROLE COMMISSION,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CA-02-4204-MJG)


Submitted:   December 18, 2003              Decided:   January 16, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John McLaughlin-Cox, Appellant Pro Se.        Susan Howe Baron,
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL SERVICES, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               John McLaughlin-Cox appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                   We have

reviewed the record and find no reversible error.                Accordingly, we

affirm    for    the     reasons    stated     by   the   district   court.      See

McLaughlin-Cox v. Maryland Parole Comm’n, No. CA-02-4204-MJG (D.

Md. Aug. 15, 2003).             We dispense with oral argument because the

facts    and    legal    contentions     are     adequately   presented     in   the

materials       before    the    court   and     argument   would    not   aid   the

decisional process.



                                                                           AFFIRMED




                                         - 2 -